Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 3, 2018

                                        No. 04-18-00635-CV

                     IN RE E.F., J.P.V., V.J.V., AND R.J.V., CHILDREN,

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01049
                      Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER
        Appellant’s counsel has filed a notice stating there is no final order in this case. The
clerk’s record has been filed, and it shows no final order was signed in this case. Generally, an
appeal may be taken only from a final judgment or order. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). An appealable judgment or order must be written and signed by the trial
court. An oral ruling, not reduced to writing and signed by the trial court, is not a final or
otherwise appealable judgment or order. See TEX. R. APP. P. 26.1 (appellate timetable runs from
the date the judgment or order is signed); Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496
(Tex. 1995) (per curiam); Stokley v. Bank of New York Mellon, No. 05-15-00921-CV, 2015 WL
5286967, at *1 (Tex. App.—Dallas Sept. 10, 2015, no pet.) (mem. op.).

         Because there is no final appealable judgment or order in this case, we ORDER counsel
to file a response, by December 13, 2018, showing why this appeal should not be dismissed for
want of jurisdiction. If a supplemental clerk’s record is required to demonstrate our jurisdiction,
appellant must (a) ask the trial court clerk to prepare the record, and (b) notify this court that
such a request was made. We further ORDER the appellate deadlines suspended until further
order of this court. If appellant fails to file a satisfactory response by the date ordered, the appeal
will be dismissed.

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.


                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court